Exhibit 10.14

January 29, 2004

Russell Testa

250 North Cerritos Dr.

Palm Springs, CA 92262

Dear Russ:

I am thrilled to confirm our offer to you as Vice President of Human Resources
with Jamba Juice. In this capacity you will report to me and be based in our San
Francisco headquarters.

Your annual base salary will be $200,000, payable bi-weekly. We are also pleased
to provide you with a sign-on bonus of $20,000, less applicable taxes, which
will be paid to you on the first payroll cycle after your start date.

You will be eligible for an annual target bonus of 40% of your base salary. Your
bonus award will be based on the Company’s performance against its Net Income
Goal (50%), Comparable Sales (25%) and your Personal Performance (25%). The
bonus award is determined and paid out after the close of the fiscal year and
will be prorated for fiscal year 2004.

In addition to your target bonus payment, you will be eligible to receive 6,400
Leverage Bonus Points. Each point has a value that is determined by the
Company’s performance against its Net Income Plan for that fiscal year. For
fiscal year 2004, this payment will also be prorated.

I am also pleased to provide you with 100,000 Incentive Stock Options. The date
of your grant will be the final day of the fiscal quarter in which you are
hired. The price of your options will be the current price on the day the stock
is granted. The current strike price is $2.13 per share. Your stock grant will
be fully vested at the end of four (4) years. Details of the Incentive Stock
Option Plan will be forwarded to you after your shares have been granted.

A relocation package will be provided for you to help assist you in your move
from Palm Springs to the Bay Area as follows:

 

  •   Reimbursement for closing costs on the purchase of a new home in the Bay
area in the first year of your employment up to 3%.

 

  •   Temporary housing for up to 90 days.

 

  •   Reimbursement for all reasonable costs associated with moving of household
goods, including packing and unpacking.

Medical, dental and insurance programs are available and will become effective
on the first of the month after one month of employment. You will receive three
weeks of vacation. The details of these and other programs will be explained to
you during your orientation.

If you are terminated for reasons other than “Cause” by the company, you will
receive a severance payment equal to one year of your annual base salary at the
time of termination. For purposes of this Agreement, the term “Cause” shall mean
misconduct, including: (a) conviction or plea of guilty or nolo contendere to
any felony or any crime involving moral turpitude or dishonesty;
(b) participation in a fraud, constructive or otherwise against the

 

-1-



--------------------------------------------------------------------------------

Company; (c) failure to substantially perform the duties and obligations of
employment; (d) a material damage to the Company’s property; (e) a material
violation of any contract or agreement binding the Company; or (f) any violation
of a statutory duty you owe to the Company, (g) acting materially against the
Company’s best interest.

The relationship that exists between you and the company is for an unspecified
term and considered employment at will. The relationship can be terminated by
you or the company “at will” at any time either with or without cause or advance
notice. This “at will” agreement constitutes the entire agreement between the
employee and the company on the subject of termination, and supersedes all prior
agreements and cannot be changed by future events, even though other policies
and procedures may change from time to time.

Russ, we would be delighted to have you join the Jamba Juice team and know you
will make many contributions to the company. Please acknowledge the terms of
this letter by returning one signed copy in the envelope provided. If you have
any additional questions, please contact me on 415.865.1250.

 

Sincerely,     /s/ Paul Clayton      

Paul E. Clayton, Jr.

Chief Executive Officer

    Acknowledged and Agreed     /s/ Russell Testa     Date: 2/3/04 Russell Testa
   

 

-2-